                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Charlie Lewis,                                            Civil No. 17-5479 (DWF/BRT)

                    Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
State of Minnesota, Hennepin County,
District Attorney Office,

              Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson dated October 5, 2018. (Doc.

No. 37.) No objections have been filed to that Report and Recommendation in the time

period permitted. The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference.

Based upon the Report and Recommendation of the Magistrate Judge and upon all of the

files, records, and proceedings herein, the Court now makes and enters the following:

                                            ORDER

       1.     Magistrate Judge Becky R. Thorson’s October 5, 2018 Report and

Recommendation (Doc. No. [37]) is ADOPTED.

       2.     The Clerk of Court is directed to correct the spelling of Hennepin County in

the case caption;

       3.     Hennepin County’s Motion to Dismiss (Doc. No. [16]) is GRANTED;
      4.     State of Minnesota’s Motion to Dismiss (Doc. No. [24]) is GRANTED;

and

      5.     Plaintiff’s Motion to Deny Defendants’ Motions to Dismiss (Doc. No. [31])

is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 24, 2018                s/Donovan W. Frank
                                       DONOVAN W. FRANK
                                       United States District Judge




                                          2
